*693Proceeding pursuant to EDPL 207 to review a determination of the Westchester Joint Water Works dated July 6, 2006, made after a public hearing, authorizing the condemnation of certain real property.
Adjudged that the determination is confirmed, with costs, the petition is denied, and the proceeding is dismissed.
The petitioner’s contention that the Westchester Joint Water Works failed to fulfill its obligation under the State Environmental Quality Review Act (ECL art 8 [hereinafter SEQRA]) is without merit. SEQRA requires that agencies “minimize or avoid adverse environmental affects” when considering proposed actions (ECL 8-0109 [1]; see 6 NYCRR part 617). It does not require, however, multiple environmental reviews of the same action (see Matter of Incorporated Vil. of Poquott v Cahill, 11 AD3d 536, 542 [2004]; Matter of Gordon v Rush, 299 AD2d 20, 29-30 [2002], affd 100 NY2d 236 [2003]; Matter of Friedenburg v Korman, 232 AD2d 414, 415 [1996]). Under the circumstances of this case, the issuance of three negative declarations was sufficient to constitute compliance with SEQRA. Spolzino, J.P., Dillon, Angiolillo and Dickerson, JJ., concur.